Title: From James Madison to Tobias Lear, 25 June 1804
From: Madison, James
To: Lear, Tobias



Sir.
Department of State, June 25th. 1804.
I have the honor to enclose a list of the articles which it is intended to send to Algiers with the brass Cannon requested by the Dey. They will follow after the timber &c. which is immediately to be shipped to replace the loss of the Sally’s cargo. It would be convenient to us in collecting the Maritime stores for Algiers to have a table of the dimensions most in use for the Navy of that Regency, as well as the tariff according to which the price exclusive of freight at which they are received is regulated, and I request you to endeavour to obtain and forward them to this Office.
Eastwardly winds having prevailed for many days, the Squadron which has proceeded towards the Capes of the Chesapeake has probably been detained in the Bay. Their orders were forwarded this day week. I am &c.
James Madison.
